   Case 4:19-cv-04205-JST Document 33 Filed 01/22/20 Page 1 of 3




Attorneys for Defendants
R. Diaz, K. Allison, and T. Foss
Case 4:19-cv-04205-JST Document 33 Filed 01/22/20 Page 2 of 3




                                      /s/ Preeti K. Bajwa


                                      Attorneys for Defendants Diaz, Allison, and
                                      Foss
            Case 4:19-cv-04205-JST Document 33 Filed 01/22/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

Case Name:        Kester v. Diaz, et al.                  Case No. 4:19-cv-04205

I hereby certify that on January 22, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

 DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS [CIV.
                             L.R. 3-15]

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 22, 2020, at San Francisco,
California.

                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SA2019104716/21784946.docx
